DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “input/output ports, speakers and camera lens” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 2019/0166703.
Regarding claim 1, Kim discloses an electronic device (Abstract), comprising: a first body (110 Fig 1), comprising a first side (side away from 52) and a second side relative to the first side (side closer to 52), wherein the second side comprises a groove (320 including 330 attached at 111/112, Figs 15, 16); a pivot assembly (300), partially disposed in the groove (Fig 16), comprising: a container (150 Fig 13), comprising an accommodating space (interior of 150) and a side wall (wall at either ends of 150 or curved wall portion that supports 151 thereon); a first gear (341), disposed in the accommodating space (Fig 13), passing through the side wall and connected to the groove (Fig 16); a second gear (351 and/or 352), disposed in the accommodating space (Fig 13), pivotally disposed at the side wall and engaged with the first gear (Figs 8, 13); and a third gear (342), disposed in the accommodating space (Fig 13), pivotally disposed at the side wall and engaged with the second gear (Figs 8, 13); and a second body (120), pivotally disposed at the container and connected to the third gear (Fig 16); wherein, when the second body is opened relative to the first body (Fig 2), the second body rotates and drives the second gear to rotate through the third gear (Figs 9a-9c), and the container rotates in the groove by using the first gear as a fulcrum (see Figs 9a-9c), so that the third gear moves a distance from the second side to the first side (Figs 16).
Regarding claim 2, Kim discloses the electronic device according to claim 1, wherein the container comprises a first surface and a second surface relative to the first surface (surface inside, surface exterior of 150).
Regarding claim 3, Kim discloses the electronic device according to claim 2, wherein the first surface and the second surface are respectively arc surfaces (Figs 13).
Regarding claim 4, Kim discloses the electronic device according to claim 3, wherein a line connecting a vertex of the first surface, a vertex of the second surface and circle centers of the first gear, the second gear, and the third gear is a straight line (see line A, Fig 26).
Regarding claim 5, Kim discloses the electronic device according to claim 2, wherein the first surface is accommodated in the groove (Fig 13).
Regarding claim 6, Kim discloses the electronic device according to claim 5, wherein the first surface is more closer to the first gear than the second surface (Fig 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2019/0166703 in view of Xia 10,901,468. 
Regarding claims 7 and 9 as best understood, Kim discloses the electronic device according to claim 6, except for further comprising an input/output port and speaker disposed at the second surface. Xia however teaches an input/output port and speaker (3, 4) disposed at a second surface (where 4 locates, Figs 2, 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second surface of Kim to include an input/output port and speaker, as taught by Xia, in order to work with the first and second surfaces to output multimedia information to be perceived by a user and as such, the functions of the pivot assembly may be more diversified, and the performance of the electronic device may be enhanced.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 2019/0166703 in view of Isashi 5,719,799. 
Regarding claim 8 Kim as best understood discloses the electronic device according to claim 6, except for further comprising a camera lens disposed at the second surface. Isashi however teaches a camera lens (7b) disposed at the second surface (where 7b locates, Fig 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second surface of Kim to include a camera lens, as taught by Isashi, in order to work with the first and second surfaces to produce optical information to be perceived by a user and as such, the functions of the pivot assembly may be more diversified, and the performance of the electronic device may be enhanced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                     Primary Examiner, Art Unit 2841                                                                                                                        
October 3, 2022